Citation Nr: 0300815	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  00-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Eligibility of the appellant for Department of Veterans 
Affairs death pension benefits as the surviving spouse of 
the veteran.


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
July 1954 to June 1956.  Records on file indicate that he 
also had previous service in the Army Reserve and the Air 
National Guard.  The appellant is claiming death benefits 
as the veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died on December [redacted], 1998.

3.  The marriage of the veteran and the appellant occurred 
on November 28, 1998, less than one year before his death.

4.  A child was not born of the marriage, nor was a child 
born to the veteran and the appellant before their 
marriage.


CONCLUSION OF LAW

Eligibility for VA improved death pension benefits as the 
surviving spouse of the veteran is not established.  38 
U.S.C.A. §§ 1541(f), 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.54(a) (2002); 66 Fed. Reg. 
45,620-632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159, effective as of November 
9, 2000, in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001).  The VCAA 
redefined the obligations of VA with respect to the duty 
to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in 
the instant case.  The RO has obtained the veteran's 
relevant service personnel records, his Certificate of 
Death, and relevant evidence regarding his marriage to the 
appellant.  An April 1999 letter and the November 1999 
Statement of the Case informed the appellant of the 
evidence necessary to substantiate her claim for 
eligibility for benefits as the surviving spouse of the 
veteran.

The RO did not specifically advise the appellant of the 
VCAA, and VA's enhanced duty to assist and notify under 
that statute.  Nevertheless, the Board finds that 
additional notice is not required by the facts of this 
particular case.  First, the Board notes that the VCAA 
made no change in the statutory or regulatory criteria 
which govern the criteria for the current claim.  Second, 
as discussed above, the Board finds that the claimant was 
kept apprised of what she must show to prevail in her 
claim.  Third, in May 2001 correspondence the appellant 
canceled a scheduled travel board hearing, thereby 
conceding that she had no additional evidence to offer.  
Fourth, since this case turns entirely upon legal 
criteria, and there is no dispute as to the factual 
predicate, there is no indication of any further 
evidentiary development which would be pertinent.  
Finally, in light of the discussion below, the Board finds 
that there is no factual development, whether performed by 
the appellant or by VA, that could show that the appellant 
is eligible for the claimed benefit.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances 
of this case, any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the claimant are to be 
avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply).  Thus, regarding the claimant's 
current claim, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled 
to the extent necessary, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance 
or notification to the claimant regarding this issue is 
required based on the facts of the instant case.  

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled regarding 
the appellant's claim.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable 
law and regulations when it adjudicated the claim below, 
and the Board will do the same.  As such, there has been 
no prejudice to the claimant that would warrant a remand, 
and the claimant's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the facts of the case, a Church of Jesus Christ 
of Latter-day Saints Marriage Certificate reflects that 
the veteran and the appellant were married on November 28, 
1998, in Oregon.  Two VA Forms 21-4171, Supporting 
Statement Regarding Marriage, also indicate that the 
veteran and the appellant were married in November 1998.  
The veteran's Certificate of Death reflects that he died 
on December [redacted], 1998, two and one-half weeks after their 
marriage.  On a January 1999 Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits, the appellant indicated that a child was not 
born to her and the veteran either before or during their 
marriage.  Also in the form, she indicated she is not 
asserting that the veteran's death was service connected; 
she completed those sections of the form relevant to a 
claim for death pension.

In April 1999, as reflected in a VA Form 119, Report of 
Contact, a Veterans Service Representative at the RO 
discussed the case with the appellant, by telephone.  It 
was noted that the appellant and the veteran had not co-
habited prior to their marriage on November 28, 1998, and 
that no common-law marriage was claimed.  

The relevant law provides, in pertinent part, that for VA 
death benefits purposes the veteran must have been married 
to the appellant for at least one year at the time of 
death, or for any period of time if a child was born of 
the marriage, or was born to them before the marriage.  38 
C.F.R. § 3.54. The appellant has the burden to establish 
his or her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).

Based upon a thorough review of the record, the Board 
finds that the preponderance of the evidence shows that 
the appellant is not eligible for VA death pension 
benefits as the surviving spouse of the veteran.  The 
appellant had neither been married to the veteran for one 
year or more preceding his death, nor were any children 
born to the veteran and the appellant.  The Board is 
sympathetic with the appellant's contention, in her 
substantive appeal on VA Form 9, that "[t]he time issue is 
irrelevant.  Married is married.  One day or one year!"  
We are bound to follow the law, however, as discussed 
above.

In addition, although her representative asserted, in a 
statement on appeal, VA Form 646, that the appellant's 
marriage to the veteran should be recognized as "deemed 
valid" under 38 C.F.R. § 3.52 (which was set out in the 
Statement of the Case), the Board must point out that the 
cited regulation is a means of finding a marriage valid 
where it technically was not valid, due to a pre-existing 
impediment.  That is not the situation in the present 
case.  Here, there is no indication that the appellant's 
marriage to the veteran was not valid; it was, quite 
simply, too close to the date of the veteran's unfortunate 
death.  In addition, there is no contention in this case 
that the veteran and the appellant entered into a common-
law marriage prior to their ceremonial marriage in 
November 1998.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Eligibility for VA death pension benefits, as the 
surviving spouse of the veteran, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

